                   U.S. District Court for the Northern District Of Illinois
                                 Attorney Appearance Form


Case Title: Moehrl v. The National                         Case Number: 1:19-cv-1610
            Association of Realtors

An appearance is hereby filed by the undersigned as attorney for:
United States of America
Attorney name (type or print): Steven J. Mintz

Firm: United States Department of Justice, Antitrust Division

Street address: 950 Pennsylvania Ave, N.W., Suite 3224

City/State/Zip: Washington, DC 20530

Bar ID Number: DC 426596                                   Telephone Number: (202)-353-0256
(See item 3 in instructions)

Email Address: steven.mintz@usdoj.gov

Are you acting as lead counsel in this case?                                    ✔ Yes              No

Are you acting as local counsel in this case?                                        Yes       ✔ No
Are you a member of the court’s trial bar?                                           Yes       ✔ No
If this case reaches trial, will you act as the trial attorney?                      Yes       ✔ No
If this is a criminal case, check your status.                        Retained Counsel
                                                                      Appointed Counsel
                                                                      If appointed counsel are you
                                                                      a
                                                                          Federal Defender
                                              CJA Panel Attorney
______________________________________________________________________
In order to appear before this &ourt an attorney must either be a member in good standing of this &ourt’s
general bar or be granted leave to appear pro hac vice as provided for by local rules 83.12 through 83.14.
I declare under penalty of perjury that the foregoing is true and correct. Under 28 8.6.&§1746, this
statement under perjury has the same force and effect as a sworn statement made under oath.

Executed on 10/7/2019

Attorney signature:            S/ Steven J. Mintz
                               (Use electronic signature if the appearance form is filed electronically.)
                                                                                               Revised 8/1/2015
